Filed 4/28/14 Sanchez v. State of Cal. DMV CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



ABEL SANCHEZ,                                                        D064031

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. 37-2012-00087537-
                                                                     CU-WM-CTL)
STATE OF CALIFORNIA, DEPARTMENT
OF MOTOR VEHICLES,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County, William R.

Nevitt, Jr., Judge. Affirmed.



         Paul H. Neuharth, Jr., for Plaintiff and Appellant.

         Kamala D. Harris, Attorney General, Alicia M. B. Fowler, Assistant Attorney

General, Chris A. Knudsen and Ronald R. Giusso, Deputy Attorneys General, for

Defendant and Respondent.

         Abel Sanchez appeals from a judgment denying his petition for a writ of mandate

to set aside the suspension of his driver's license by the State of California, Department of
Motor Vehicles (DMV) for driving with a blood alcohol content of at least .08 percent.

(Veh. Code, §§ 13353.2, subd. (a)(1), 13353.3, subd. (b)(2).) Sanchez contends that the

suspension should be set aside because the arresting officer did not have reasonable

suspicion to stop his vehicle. As we will explain, Sanchez's appeal is without merit, and

we accordingly affirm the judgment.

                                            I

                  FACTUAL AND PROCEDURAL BACKGROUND

        On the morning of October 11, 2012, San Diego Police Officer Charles

De La Cruz was driving to the scene of a burglary that had just been reported at 9980

Scripps Ranch Boulevard. The burglary suspect was described as "a white male with a

s[l]ight beard" driving "an older silver Toyota Tacoma extra cab" toward Pomerado

Road.

        As Officer De La Cruz drove eastward on Pomerado Road, just east of

Interstate 15, he saw a silver 2005 Toyota Tacoma with an extended cab stopped in traffic

in the westbound lane, and he observed the driver to be a male with a slight beard. As

Officer De La Cruz slowed down and passed in the opposite direction, the driver looked

away. Officer De La Cruz made a U-turn and stopped the vehicle as it reached 9550

Miramar Road.1 The location of the traffic stop was 1.73 miles from the scene of the

burglary.




1      As the parties explain, Pomerado Road changes names to Miramar Road as it
crosses Interstate 15 to the west.
                                            2
       Sanchez, who is a dark-complected Hispanic male with a mustache, was the driver

of the 2005 silver Toyota Tacoma stopped by Officer De La Cruz. Upon questioning

Sanchez, Officer De La Cruz determined that Sanchez was not involved in the burglary

but noticed that Sanchez showed signs of alcohol intoxication, including the smell of

alcohol and red, watery eyes.

       Sanchez, who admitted he had been drinking the night before, performed

unsatisfactorily on all of the field sobriety tests that Officer De La Cruz administered. A

preliminary alcohol screening test indicated that Sanchez had a blood alcohol level of

0.145 percent. Officer De La Cruz arrested Sanchez for driving under the influence

(Veh. Code, § 23152), and a blood test performed at police headquarters on Sanchez

showed a blood alcohol level of 0.14 percent.

       The DMV suspended Sanchez's license and issued a temporary 30-day license

pending administrative proceedings. Sanchez requested an administrative hearing

pursuant to Vehicle Code section 13558 to determine whether the suspension of his

license was justified. (Id., subd. (a).)

       A DMV hearing officer held an administrative hearing on November 13, 2012, at

which Sanchez testified and was represented by counsel. In addition to Sanchez's

testimony, the evidence before the hearing officer included (1) Officer De La Cruz's

arrest report; (2) the result of Sanchez's blood test showing a blood alcohol level of

0.14 percent; and (3) Sanchez's driving record showing a prior license suspension in

2009 for driving under the influence.



                                             3
       On November 15, 2012, the hearing officer issued findings and a decision

suspending Sanchez's license for one year, from November 24, 2012, through

November 23, 2013. The hearing officer found that Officer De La Cruz's investigatory

traffic stop was justified due to the description of the burglary suspect and his vehicle,

and that after observing objective signs of Sanchez's intoxication, Officer De La Cruz had

a duty to investigate whether Sanchez was driving under the influence, which was

confirmed by the field sobriety tests and chemical tests.

       On December 12, 2012, Sanchez filed a petition for writ of mandate in the trial

court to challenge the DMV's suspension of his license. (Code Civ. Proc., § 1094.5; Veh.

Code, § 13559.) Sanchez alleged that he was improperly detained by Officer De La Cruz

because neither he nor his vehicle matched the description of the burglary suspect.

Sanchez alleged that he was a Mexican male with a moustache, but the burglary suspect

was a White male with a beard, and he was driving "a recent model year silver Toyota

Tacoma," but the burglary suspect was purportedly driving "an older model year silver

Toyota Tacoma."

       The trial court ruled against Sanchez and entered judgment in favor of the DMV.

                                              II

                                       DISCUSSION

A.     Standard of Review

       "In ruling on a petition for writ of mandate following a DMV suspension order,

the 'trial court is required to determine, based on its independent judgment, " 'whether the

weight of the evidence supported the administrative decision.' " ' " (Garcia v.

                                              4
Department of Motor Vehicles (2010) 185 Cal.App.4th 73, 81-82.) "On appellate review,

this court reviews ' "the record to determine whether the trial court's findings are

supported by substantial evidence." ' [Citations.] Issues of law are reviewed de novo."

(Id. at p. 82.) "We review the determination of reasonable suspicion independently, as it

is a mixed question of fact and law." (Brierton v. Department of Motor Vehicles (2005)

130 Cal.App.4th 499, 509; see Arburn v. Department of Motor Vehicles (2007) 151

Cal.App.4th 1480, 1484 [in action challenging license suspension, court applied

independent review when determining whether the arresting officer had reasonable

suspicion to conduct a traffic stop].)

B.     The Arresting Officer Had Reasonable Suspicion to Conduct a Traffic Stop to
       Investigate Sanchez's Possible Involvement in the Burglary

       "[I]n order for the DMV to validly suspend a person's driver's license, 'the

underlying arrest must have been lawful.' " (Dyer v. Department of Motor Vehicles

(2008) 163 Cal.App.4th 161, 168.) Thus, as the hearing officer acknowledged, one of the

issues presented for resolution at the administrative hearing was whether Sanchez was

lawfully arrested.

       The standards governing the lawfulness of an investigatory stop by law

enforcement are well established. "Under the cases, an officer may stop and detain a

motorist on reasonable suspicion that the driver has violated the law. [Citations.] The

guiding principle in determining the propriety of an investigatory detention is 'the

reasonableness in all the circumstances of the particular governmental invasion of a

citizen's personal security.' [Citations.] In making our determination, we examine 'the


                                              5
totality of the circumstances' in each case. [Citations.] [¶] Reasonable suspicion is a

lesser standard than probable cause, and can arise from less reliable information than

required for probable cause, including an anonymous tip. [Citation.] But to be

reasonable, the officer's suspicion must be supported by some specific, articulable facts

that are 'reasonably "consistent with criminal activity." ' [Citation.] The officer's

subjective suspicion must be objectively reasonable, and 'an investigative stop or

detention predicated on mere curiosity, rumor, or hunch is unlawful, even though the

officer may be acting in complete good faith. [Citation.]' [Citation.] But where a

reasonable suspicion of criminal activity exists, 'the public rightfully expects a police

officer to inquire into such circumstances "in the proper exercise of the officer's duties."

[Citation.]' " (People v. Wells (2006) 38 Cal.4th 1078, 1082-1083.)

       The record supports a finding that Officer De La Cruz had a subjective suspicion

that Sanchez might have been involved in the burglary. As Officer De La Cruz's report

explains, when seeing Sanchez's vehicle he noticed that it was a 2005 silver Toyota

Tacoma extended cab, which was similar to the description of the "older" silver Toyota

Tacoma extra cab involved in the burglary. Further, when passing by Sanchez's vehicle

on the opposite side of the road, Officer De La Cruz observed the driver to be a male with

what — according to his report — he perceived to be a slight beard, but the driver turned

away from him when he attempted to look more closely. The burglary suspect was a

White male with a slight beard. Finally, Sanchez's vehicle was approximately a mile and

half away from the scene of the burglary and driving on the road that the burglary suspect

was reported to be heading toward.

                                              6
       Sanchez argues that Officer De La Cruz's subjective suspicion was not objectively

reasonable for several reasons.2

       First, Sanchez argues that his vehicle could not reasonably be described as an

"older" Toyota Tacoma. He argues that the body design of the Toyota Tacoma changed

after 2004, and that an older Toyota Tacoma could only mean a vehicle with an older

body design.3 Sanchez argues that because his vehicle was a 2005 model, with the new

body design, it was not an older Toyota Tacoma. We reject this argument. In everyday

language, reference to an older vehicle commonly means a vehicle that shows some signs

of age because it is a few years old. It is objectively reasonable to assume that the

description of an older Toyota Tacoma was given by an eyewitness who was not

necessarily familiar with the details of Toyota Tacoma body design changes. A police

officer searching for the burglary suspect thus could have reasonably focused on any

silver Toyota Tacoma extra cab more than a few years old, such as Sanchez's 2005

vehicle, and could reasonably have detained Sanchez to investigate based on the totality

of the circumstances, including the description of the vehicle and its location in the



2      We note that Sanchez challenges only the reasonableness of the initial traffic stop,
and does not argue that it was unreasonable for Officer De La Cruz to perform the field
sobriety tests or subsequently arrest Sanchez for driving under the influence once Officer
De La Cruz observed signs of alcohol intoxication.

3      The record contains very limited evidence about the change in the Toyota Tacoma
body design. The only evidence consists of Sanchez's statement during his testimony that
the body style of his vehicle "hasn't changed from 2005 to 2011," so that if Officer
De La Cruz "was looking for an older Tacoma, I don't think he would have pulled me
over."

                                             7
vicinity of the burglary. (See People v. Lazanis (1989) 209 Cal.App.3d 49, 54-55 [police

officer was justified in stopping defendant's automobile when there was immediacy in the

time frame after a burglary, the car was compact like the burglars' car even though of a

different make, the car contained several individuals when the burglary was committed

by three people, and was proceeding in a direction away from the location of the

burglary]; People v. Flores (1974) 12 Cal.3d 85, 91-92 [investigatory traffic stop justified

when officer detained a vehicle, "unique primarily because of its vintage and occupied by

persons who fit the general description of the suspects"].)

       Second, Sanchez argues that it was not objectively reasonable for Officer

De La Cruz to suspect him of being involved in the burglary because the burglar was

described as a White male with a slight beard, but Sanchez is a dark-complected Hispanic

with a mustache. As we will explain, we reject that argument as well.4

       Initially, we note that Sanchez's argument assumes that Officer De La Cruz had a

good opportunity to observe Sanchez's race and facial hair before he pulled over the

vehicle, making it unreasonable for him to stop someone not matching the suspect's



4       Sanchez also contends that the description of the burglary suspect was too vague
to support a legally permissible traffic stop. We disagree. Although "[a] vague
description does not, standing alone, provide reasonable grounds to detain all persons
falling within that description[,]" when a vague description is combined with "more
particularized descriptions" and "additional circumstances known to the officer" such as
proximity to the crime scene, the detention of a suspect is justified. (In re Carlos M.
(1990) 220 Cal.App.3d 372, 382 (Carlos M.).) Here, in addition to the vague description
of a White male with a slight beard, the information upon which Officer De La Cruz
acted included a very particular vehicle description as well as the road on which the
vehicle was thought to be driving.

                                             8
description. According to Officer De La Cruz's report, that is not the case. As Officer

De La Cruz described the encounter, he first noticed Sanchez's vehicle from the opposite

side of a multi-lane street. According to Officer De La Cruz, he observed only that

Sanchez was a male with a slight beard before Sanchez turned away from him. Under

those circumstances, with Sanchez driving a vehicle matching the description of the

burglar's vehicle on the road that the burglar was reportedly heading toward, and with

only a cursory view of Sanchez as a male with facial hair, it was objectively reasonable

under the totality of the circumstances for Officer De La Cruz to conduct a traffic stop in

order to investigate more thoroughly.

       In addition, numerous cases have found that because witness descriptions are often

inexact, an investigatory detention may be objectively reasonable under the totality of the

circumstances even when a suspect's characteristics do not perfectly match the

perpetrator's description. (See, e.g., People v. Craig (1978) 86 Cal.App.3d 905, 911-912

[even though "[d]efendants did not perfectly match the general description" provided,

given the totality of the circumstances the officers acted reasonably in stopping and

initially detaining the defendants].) "[M]inor discrepancies do not prevent development

of the suspicions which justify temporary detention for questioning. Crime victims often

have limited opportunity for observation; their reports may be hurried, perhaps garbled

by fright or shock. More garbling may occur as the information is relayed to the police

broadcaster and from the broadcaster to the field. It is enough if there is adequate

conformity between description and fact to indicate to reasonable officers that detention

and questioning are necessary to the proper discharge of their duties." (People v. Smith

                                             9
(1970) 4 Cal.App.3d 41, 48-49 [adequate similarities between suspects' characteristics

and perpetrators' description existed to support reasonable suspicion even though

witnesses referred to "three Negroes" and a white 1962 Chevrolet, and the officers

actually stopped a "white 1961 Chevrolet containing four Negro occupants"]; see

Carlos M., supra, 220 Cal.App.3d at p. 382 [despite discrepancies between suspect's and

perpetrator's reported attire, "[a]n officer, drawing on his training and experience

[citation], could reasonably consider that the circumstances of the crime . . . might inhibit

the victim's ability to describe the assailants' attire with . . . precision," and thus the court

"must assess the totality of the circumstances, rather than dwell on isolated discrepancies,

to determine whether [the officer] could reasonably have suspected" the appellant].)

       Here, under the totality of the circumstances, especially given the close match

between Sanchez's vehicle and that of the burglar, the location of Sanchez's vehicle

consistent with fleeing from the burglary, and Officer De La Cruz's limited ability to

view Sanchez's physical characteristics, it was objectively reasonable for Officer

De La Cruz to stop Sanchez's vehicle to investigate whether Sanchez was involved in the

burglary despite the fact that Sanchez turned out to be a dark-complected Hispanic rather

than White, and with a mustache rather than a slight beard.5




5       Although Sanchez's argument could be more clearly expressed, he also appears to
contend that the DMV did not present adequate evidence to establish the reasonableness
of the traffic stop because Officer De La Cruz was not called to testify. As here, the
DMV may properly rely on the officer's sworn report in determining whether a license
suspension is supported by the evidence. (Veh. Code, § 13557, subd. (a); Lake v. Reed
(1997) 16 Cal.4th 448, 458; MacDonald v. Gutierrez (2004) 32 Cal.4th 150, 153.) As we
                                               10
       Finally, Sanchez argues that although he was stopped 1.73 miles from the scene of

the burglary, and was driving on the same road that the burglar was seen fleeing toward,

it was not reasonable for Officer De La Cruz to have concluded that the burglary suspect

could have been in that location. Specifically, Sanchez argues that the burglar would

have driven eastward on Pomerado Road, away from Interstate 15, rather than westward

toward Interstate 15, which is a route with heavier traffic. Sanchez's argument is purely

speculative as to which way a suspected burglar would flee. There is no reasonable basis

for Officer De La Cruz to have limited his search for the burglary suspect to vehicles

driving only in a certain direction. It is just as reasonable for a police officer to believe

that a person who committed a burglary would flee toward the freeway to make a quick

getaway or toward a heavily trafficked area where he could blend in with other vehicles.

                                       DISPOSITION

       The judgment is affirmed.



                                                                                     IRION, J.

WE CONCUR:



NARES, Acting P. J.



AARON, J.


have explained, Officer De La Cruz's report provided adequate evidence to establish that
the investigatory stop was subjectively and objectively reasonable.
                                              11